[Cite as State v. Hall, 2013-Ohio-4427.]



                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                           BUTLER COUNTY




STATE OF OHIO,                                   :

        Plaintiff-Appellee,                      :      CASE NO. CA2012-01-014

                                                 :              OPINION
    - vs -                                                       10/7/2013
                                                 :

MICHAEL JOHNATHAN HALL,                          :

        Defendant-Appellant.                     :



       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                          Case No. CR2010-12-2061



Michael T. Gmoser, Butler County Prosecuting Attorney, Lina N. Alkamhawi, Government
Services Center, 315 High Street, 11th Floor, Hamilton, Ohio 45011, for plaintiff-appellee

Jeffrey W. Bowling, 315 South Monument Avenue, Hamilton, Ohio 45011, for defendant-
appellant



        RINGLAND, J.

        {¶ 1} Defendant-appellant, Michael J. Hall, appeals his convictions in the Butler

County Court of Common Pleas for three counts of rape. For the reasons set forth below, we

affirm the judgment of the trial court.

        {¶ 2} From 2007 to 2010, the victim, K.G. (born Sept. 1, 2000), lived in Middletown,

Butler County, Ohio with her mother and her stepfather, appellant. On December 18, 2010,
                                                                      Butler CA2012-01-014

K.G. wrote a note to her mother and placed it on her mother's bath towel while her mother

was in the shower. On the outside, the note read "Help me???" On the inside, the note read

as follows:

              1.     He touches me

              2.     He licks me

              3.     He takes my clothes off

              4.     He makes me do stuff

              5.     When I want someone to stay the night I have to let him do it to
                     me!!!

                     He told me Brooklyn [K.G.'s cousin who is four years older than
                     her] does it too to make me!! I'm chyred [sic].1

                     Make him stop!!!

After reading the note, K.G.'s mother confronted appellant and called the police. K.G. was

interviewed by Detective Fred Schuemake of the Middletown Police Department and then

taken to Children's Hospital in Cincinnati for examination.

       {¶ 3} On January 31, 2011, appellant was indicted on three counts of rape, felonies

of the first degree, in violation of R.C. 2907.02(A)(1)(b). Count one alleged that, on or about

July 1, 2008, appellant engaged in cunnilingus with K.G. while she was less than ten years of

age. Count two alleged that, on or about July 1, 2008 through August 31, 2010, appellant

engaged in vaginal intercourse with K.G. while she was less than ten years of age. Count

three alleged that, on or about July 1, 2008 through August 31, 2010, appellant engaged in

anal intercourse with K.G. while she was less than ten years of age.

       {¶ 4} A three-day bench trial commenced August 23, 2011. At trial, K.G. explained

that she had met appellant when she was around five years old and that he lived with her and



1. The word "chyred" was later pronounced by K.G. as "scared."
                                                  -2-
                                                                         Butler CA2012-01-014

her mother in Middletown, Ohio for several years, but that he did not anymore because she

"told on him." K.G. testified that she was ten years old and had never been married to

appellant. K.G. stated that appellant "touched" her on her "front butt and [her] butt and

sometimes [her] boobs" with "his hands and his front butt." When questioned, K.G. indicated

that her "front butt" is her front vaginal area and her "butt" is her buttocks. K.G. described

appellant's "front butt" as "a hot dog," though she could not remember if it was hard or soft.

       {¶ 5} K.G. testified that, starting when she was seven years old, appellant would put

his front butt inside her front butt "all of the time" and he would put his front butt inside her

butt "lots of times." She stated that there were times when "juice" that looked "gooey" and

"yellowish" would come out of appellant's front butt after it had been inside her. K.G. stated

that this "just felt weird" and "really hurt," but that she did not have any bleeding, bruising, or

cuts from appellant being inside her. K.G. also testified that appellant put his mouth on her

"boobs and that's it."

       {¶ 6} K.G. explained that appellant would bribe her saying, "if you do it, I'll let you

have a friend over," and she would "sometimes" let him do it. When her friends came over to

the house, appellant would not touch K.G. K.G. did not tell anyone about appellant's actions

because she was "scared" and "didn’t want to get in trouble." However, she decided to tell

her mother after she "got mad" at appellant for taking the television's remote control out of

her hand and changing the television channel.

       {¶ 7} K.G.'s mother next took the stand, testifying that K.G. and appellant initially got

along very well, but that K.G.'s behavior began to change when she was eight years old.

Specifically, K.G.'s mother testified that K.G. started "looking down" a lot, began overeating,

developed headaches and stomachaches regularly, took excessively long showers, and was

not very self-assured. K.G. would become upset when her mother would attend night

classes at Miami College and K.G. would be left alone with appellant. K.G. also became
                                                -3-
                                                                      Butler CA2012-01-014

verbally and physically abusive with her mother, kicking and yelling if she was not allowed to

have people spend the night.       In addition, K.G.'s mother began noticing that K.G.'s

"underwear were always missing" and K.G. regularly complained that her butt hurt and that

she was constipated.

       {¶ 8} Due to K.G.'s behavior and medical issues, K.G.'s mother put her in counseling

and took her to see a neurologist for her increased headaches and stomachaches. K.G. was

also taken to a family doctor because she often contracted urinary tract infections and was

occasionally constipated. Even with medical treatment, however, K.G.'s mother testified that

K.G.'s behavior did not change until after she gave the note to her mother on December 18,

2010. Since that time, K.G.'s headaches and stomachaches have significantly decreased,

she has lost weight, and K.G. has not hit or kicked her mother.

       {¶ 9} K.G.'s mother explained that, when she found the note, she became hysterical

and confronted appellant. Appellant began to yell at K.G.'s mother and "threw his wedding

ring into the bedroom." Appellant then left the house and K.G.'s mother called her mother,

appellant's mother, and the police. K.G.'s mother testified that, beyond what was written in

the note, K.G. also told her that K.G. watched "dirty movies" with appellant while appellant

made K.G. "put his private in her mouth while watching them."

       {¶ 10} Dr. Javier Gonzalez Del Rey, a pediatric physician at Cincinnati Children's

Hospital, testified that he examined K.G. on December 18, 2010, after her mother brought

her in claiming oral, vaginal, and rectal sexual abuse. Dr. Gonzalez Del Rey testified that

because they were told the last sexual encounter had happened more than 48 hours prior to

K.G. going to the hospital, a sexual assault kit would not have produced any evidence.

Therefore, Dr. Gonzalez Del Rey performed a vaginal and rectal examine on K.G. and both

exams "were normal."      According to the doctor, "there was no evidence of traumatic

penetration or lacerations or bruising in the vaginal or rectal area." However, Dr. Gonzalez
                                             -4-
                                                                        Butler CA2012-01-014

Del Rey explained that "28 to 40 percent" of cases of sexual abuse "do not present anything

on physical exam."

       {¶ 11} K.G.'s medical report from Cincinnati Children's Hospital was then entered into

evidence. The medical report contained statements K.G. made to a social worker while at

the hospital. According to the report, K.G. told the social worker that appellant "licked her

privates and her boobs," "touched her with his front butt," including touching her "inside her

privates and inside her butt with his front butt." K.G. described appellant's "front butt" to the

social worker as "looking like a hot dog." The report further indicates that these statements

were made when K.G. was interviewed alone, outside the presence of her mother.

       {¶ 12} Finally, Detective Shuemake of the Middletown Police Department testified that

he interviewed K.G. on December 18, 2010, prior to her examination at Cincinnati Children's

Hospital. The audiotaped interview between Detective Shuemake and K.G. was played at

trial, wherein K.G. stated that appellant had licked her "everywhere." According to Detective

Shuemake, K.G. "shook her head yes" when he asked her if appellant had licked her "on

[her] privates," "inside [her] privates," and "on [her] bare skin." Detective Shuemake also

interviewed appellant the day after K.G. told her mother about the abuse. During this

interview, appellant admitted to "licking" K.G. but not in a sexual manner.

       {¶ 13} At the close of the state's case, appellant's mother, Susan Hall, as well as

appellant, testified. The defense presented evidence that K.G.'s uncle had lived with K.G.,

her mother, and appellant irregularly from 2008 until 2010. Appellant's mother testified that

when the uncle moved out he left behind "sex toys" and "a very bad pornography book." The

defense implied that K.G.'s uncle could have been the individual who sexually assaulted K.G.

       {¶ 14} Appellant testified that K.G.'s mother physically abused K.G. regularly and K.G.

would respond by physically attacking her mother because they "both had demons in them."

Appellant testified K.G.'s biological father was becoming more involved in K.G.'s life around
                                               -5-
                                                                       Butler CA2012-01-014

December 18, 2010, and therefore, K.G.'s mother did not want appellant around anymore.

As such, appellant believed K.G.'s mother was "telling [K.G.] to say what she's saying."

Appellant denied ever having inappropriate contact with K.G.

       {¶ 15} On September 9, 2011, the trial court issued a decision finding appellant guilty

of all three counts of the indictment. Subsequently, appellant was sentenced on each count

to serve 15 years to life in prison with each count to run concurrently to the others.

       {¶ 16} From his convictions, appellant appeals, raising two assignments of error.

       {¶ 17} Assignment of Error No. 1:

       {¶ 18} THE STATE OF OHIO PRESENTED INSUFFICIENT EVIDENCE TO

CONVICT [APPELLANT] OF RAPE.

       {¶ 19} In his first assignment of error, appellant contends his conviction for rape under

count one of the indictment was not supported by sufficient evidence. Specifically, appellant

asserts there was no evidence presented at trial that he ever placed his mouth onto K.G.'s

"sex organ."

       {¶ 20} When reviewing the sufficiency of the evidence underlying a criminal conviction,

the function of an appellate court is "to examine the evidence admitted at trial to determine

whether such evidence, if believed, would convince the average mind of the defendant's guilt

beyond a reasonable doubt." State v. Jenks, 61 Ohio St.3d 259 (1991), paragraph two of the

syllabus. "The relevant inquiry is whether, after viewing the evidence in a light most favorable

to the prosecution, any rational trier of fact would have found the essential elements of the

crime proven beyond a reasonable doubt." Id.

       {¶ 21} Appellant was found guilty of performing cunnilingus on K.G. while she was

under the age of ten in violation of R.C. 2907.02(A)(1)(b). R.C. 2907.02(A)(1)(b) provides, in

pertinent part, "no person shall engage in sexual conduct with another who is not the spouse

of the offender * * * when * * * the other person is less than thirteen years of age[.]" The
                                              -6-
                                                                       Butler CA2012-01-014

definition of "sexual conduct" includes "cunnilingus[.]" The act of cunnilingus involves "the

placing of one's mouth on the female's vagina." State v. Sholler, 12th Dist. Clinton No.

CA96-08-013, 1997 WL 208124, *2 (Apr. 28, 1997), citing State v. Bailey, 78 Ohio App.3d

394, 395 (1st Dist.1992). See also State v. Lynch, 98 Ohio St.3d 514, 2003-Ohio-2284, ¶ 86

("[T]he act of cunnilingus is completed by placing one's mouth on the female's genitals").

       {¶ 22} At trial, K.G. testified that appellant licked her "on her boobs and that's it."

However, at defense counsel's insistence, the audiotaped interview between K.G. and

Detective Shuemake was played. In the interview, K.G. states that appellant licked her

"everywhere." Detective Shuemake testified that K.G. nodded affirmatively when asked

whether appellant licked her "on [her] privates," "inside [her] privates," and "on [her] bare

skin." Furthermore, K.G.'s medical report includes statements K.G. made to a social worker

that appellant "licked her privates and her boobs."

       {¶ 23} K.G.'s testimony at trial does not establish the elements of the crime of rape by

cunnilingus. Moreover, there is no video recording of the interview between Detective

Shuemake and K.G. Therefore, we are left with Detective Shuemake's testimony that K.G.

"shook her head yes" when asked whether appellant licked her genital area and the social

worker's report that appellant licked inside K.G.'s genital area. If this evidence were believed

by a finder of fact, it would convince the average mind of appellant's guilt. Therefore, we find

that the essential elements of the crime of rape by cunnilingus were proven beyond a

reasonable doubt and sufficient evidence was presented to support appellant's conviction

under count one of the indictment.

       {¶ 24} Accordingly, appellant's first assignment of error is overruled.

       {¶ 25} Assignment of Error No. 2:

       {¶ 26} THE [TRIAL] COURT'S DECISION TO CONVICT APPELLANT ON ALL

THREE COUNTS WAS AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.
                                              -7-
                                                                      Butler CA2012-01-014

       {¶ 27} In his second assignment of error, appellant argues that his convictions on all

three counts of rape were against the manifest weight of the evidence. Specifically, appellant

contends his convictions must be reversed because there was no physical evidence that K.G.

had been raped, she was unable to describe the appearance of appellant's penis, and K.G.'s

testimony was unclear as to whether appellant had actually penetrated her vagina or anus.

       {¶ 28} "While the test for sufficiency requires a determination of whether the state has

met its burden of production at trial, a manifest weight challenge concerns the inclination of

the greater amount of credible evidence, offered in a trial, to support one side of the issue

rather than the other." State v. Wilson, 12th Dist. Warren No. CA2006-01-007, 2007-Ohio-

2298, ¶ 34; State v. Gray, 12th Dist. Butler No. CA2011-09-176, 2012-Ohio-4769, ¶78. In

determining whether the conviction is against the manifest weight of the evidence, an

appellate court "must weigh the evidence and all reasonable inferences from it, consider the

credibility of the witnesses and determine whether in resolving conflicts, the [fact finder]

clearly lost its way and created such a manifest miscarriage of justice that the conviction

must be reversed and a new trial ordered." State v. Coldiron, 12th Dist. Clermont Nos.

CA2003-09-078 and CA2003-09-079, 2004-Ohio-5651, ¶ 24; State v. Thompkins, 78 Ohio

St.3d 380, 387, 1997-Ohio-52. "This discretionary power should be exercised only in the

exceptional case where the evidence weighs heavily against conviction." Coldiron at ¶ 24;

Gray at ¶ 78.

       {¶ 29} Appellant was found guilty of three counts of rape against K.G. in violation of

R.C. 2907.02(A)(1)(b). As stated above, R.C. 2907.02(A)(1)(b) provides, "no person shall

engage in sexual conduct with another who is not the spouse of the offender * * * when * * *

the other person is less than thirteen years of age[.]" The definition of "sexual conduct"

includes

                vaginal intercourse between a male and a female; anal intercourse,
                                              -8-
                                                                         Butler CA2012-01-014

                fellatio, and cunnilingus between persons regardless of sex; and,
                without privilege to do so, the insertion, however slight, of any part of
                the body or any instrument apparatus, or other object into the vaginal
                or anal opening of another. Penetration, however slight, is sufficient
                to complete vaginal or anal intercourse.

R.C. 2907.01(A).

       {¶ 30} As addressed in our review of appellant's first assignment of error, Detective

Shuemake testified that K.G. admitted to him that appellant licked her "everywhere" including

her "private parts." K.G. also made statements to a social worker that appellant "licked her

privates." While K.G.'s own testimony at trial was contradictory of her statements to

Detective Shuemake and the social worker, the finder of fact was in the best position to

weigh the evidence, and was free to believe all, some, or none of K.G.'s testimony. State v.

Lewis, 12th Dist. Fayette No. CA2010-08-017, 2011-Ohio-415, ¶ 12, citing State v. Antill, 176

Ohio St. 61, 67 (1964). See also State v. Muhleka, 2d Dist. Montgomery No. CIV.A. 19827,

2004-Ohio-1822, ¶ 53 (holding that the jury was allowed to consider all, some, or none of the

victim's testimony even though she made "minor" contradictions regarding the appearance of

the defendant's penis and the timeframe of the abuse). Therefore, we find that appellant's

conviction for rape under count one of the indictment was not against the manifest weight of

the evidence.

       {¶ 31} Regarding the counts of the indictment addressing vaginal and anal rape, K.G.

testified that appellant inserted his "front butt" into her "front butt and back butt." K.G.

indicated that appellant's "front butt" looked "like a hot dog" and that "juice that was gooey"

and "yellowish" came out of appellant's "front butt." Specifically, on cross-examination the

following exchange took place:

                Q.     Did he put his front butt in anything?

                A.     My back butt and my front butt.

                Q.     You're saying he actually put it into your front butt and your
                                                -9-
                                                                       Butler CA2012-01-014

                     back butt?

              A.     Yes.

              Q.     You don't remember how that felt?

              A.     (Shaking head).

              Q.     You said you saw something that looked like juice that was
                     gooey, when did you see that?

              A.     I don't remember.

              Q.     Was it before he put his front butt inside?

              A.     No, after.

              Q.     After. Did he push his front butt into your front butt?

              A.     Yes.

              Q.     And this was hard? Did it hurt?

              A.     Sometimes.

              Q.     Explain how it hurt.

              A.     It just felt weird.

              Q.     I didn't hear what you said.

              A.     It just really hurt.

       {¶ 32} K.G.'s testimony at trial, statements to Detective Shuemake, and report to the

social worker, all provide that appellant inserted his penis into her vagina and anus. K.G.

repeatedly described the appearance of appellant's penis as a "hot dog." Though K.G., at

one point, described appellant's "front butt" as "soft" and later testified that she could not

remember whether appellant's "front butt" was soft or hard, we find that the fact-finder did not

clearly lose its way in determining that K.G. had adequately described appellant's penis and

the sexual acts of vaginal and anus intercourse. See State v. Waskelis, 11th Dist. Portage

No. 2011-P-0035, 2012-Ohio-3030 (finding that the victim's use of the terms "hot dog" and


                                             - 10 -
                                                                       Butler CA2012-01-014

"sausage" to describe the defendant's penis were adequate descriptions).

       {¶ 33} Moreover, the fact that K.G.'s vaginal and rectal medical exams were "normal"

is not determinative of whether she was sexually abused. As Dr. Gonzalez Del Rey testified,

a large portion of child sexual abuse victims do not have physical signs of abuse. See State

v. West, 10th Dist. Franklin No. 06AP-11, 2006-Ohio-6259, ¶ 18 (relying on the testimony of

a nurse that less than five percent of child sexual assault cases present with physical findings

of sexual abuse); Muhleka, 2004-Ohio-1822 at ¶ 51 (providing that the fact that there is no

physical evidence to prove a defendant had sexual contact with a victim is not determinative,

as a doctor testified that, in the majority of child sexual abuse cases, there is no physical

finding evidencing the abuse).

       {¶ 34} "Because the trial court, as the factfinder in this case, had the opportunity to

see and hear the witnesses, we must extend substantial deference to its decisions whether,

and to what extent, it found each witness credible." State v. Johnson, 2d Dist. Miami No.

2001-CA-14, 2002-Ohio-927, ¶ 15. We are mindful that the fact-finder was in the best

position to judge the credibility of the witnesses and the weight to be given the evidence.

State v. DeHass, 10 Ohio St.2d 230 (1967), paragraph one of the syllabus. Based upon the

facts of this case, we cannot say that the fact-finder clearly lost its way and created such a

manifest miscarriage of justice to warrant a reversal of appellant's convictions. Appellant's

convictions for rape were not against the manifest weight of the evidence. Therefore,

appellant's second and final assignment of error is overruled.

       {¶ 35} Judgment affirmed.


       HENDRICKSON, P.J., and S. POWELL, J., concur.




                                             - 11 -